DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2020 has been entered.

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another 


Claims 15, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lockhart et al. (US 2008/0299960).  Lockhart discloses a system for monitoring physical therapy of a patient, the system comprising: a patient device configured and arranged for communication with a sensor unit disposed on the patient (e.g. ¶¶ 70 – blood pressure or glucose monitor); the patient device comprising a display, a memory, and a processor coupled to the display, and memory, wherein the processor is configured and arranged for performing actions comprising: directing, on the display, a user to input one or more friends; sending a connection message to each of the one or more friends; in response to a patient request performance of at least one physical therapy exercise, sending a progress report to at least one of the one or more friends, wherein the progress report comprises at least an indication of the patient performance of the at least one physical therapy exercise; and receiving, in response to the sending of the progress report, from at least one of the one or more friends, and presenting to the patient a message encouraging the patient to continue exercise (e.g. ¶¶ 173).  The examiner notes that this cited section explicitly describes cycling which is commonly recognized as one of many exercises falling under physical therapy.  Additionally, Lockhart discusses a plurality embodiments including that which includes physical therapy movements (e.g. ¶¶ 169). 
Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chelst (US 2014/0274413). Chelst discloses a system for monitoring physical therapy of a patient, the system comprising: a patient device configured and arranged for .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22-34 are rejected under 35 U.S.C. 103 as being unpatentable over Chelst or Lockkart in view of Kaleal (US 2014/0100464).  Chelst and Lockhart both fail to expressly disclose displaying a graphical representation of the physical therapy exercise, and monitoring sensor data from the sensor unit to monitor performance.  In addition, Chelst and Lockhart both fail to expressly disclose displaying a graph of the plurality of values for range of motion.  In the same field of endeavor, Kaleal discloses the graphical representation of physical therapy exercise (e.g. ¶¶ 22; Fig. 5, etc.), monitoring sensor data for performance monitoring purposes (e.g. ¶¶ 21-26), and displaying graphical representations and values for range of motion (e.g. ¶¶ 14, 22, 37, etc.), in order to improve the patient’s recovery.  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate the features of Kaleal as described above, into the devices of .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chelst or Lockhart in view of Kaplin et al. (US 2011/0231208).  Chelst and Lockhart both fail to expressly disclose directing a user to input a pain score and sending the pain score to a clinician device.  In the same field of endeavor, Kaplin discloses directing the user to input a pain score and sending it to a clinician for analysis along with the daily assessment (e.g. ¶¶ 19).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date, to incorporate a similar inquiry and analysis as taught by Kaplin, into the device of Chelst or Lockhart, in order to yield the predictable results of providing an additional parameter to consider when assessment the patient’s degree of improvement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached at 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792